Name: 96/175/EC: Council Decision of 26 February 1996 appointing three alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1996-03-01

 Avis juridique important|31996D017596/175/EC: Council Decision of 26 February 1996 appointing three alternate members of the Committee of the Regions Official Journal L 051 , 01/03/1996 P. 0050 - 0050COUNCIL DECISION of 26 February 1996 appointing three alternate members of the Committee of the Regions (96/175/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1),Whereas three seats as alternate members of the Committee have become vacant following the resignations of Maria Vournou, Ilias Skaleos and Konstantinos Pongas notified to the Council on 12 April, 9 August and 3 November 1995 respectively;Having regard to the proposal from the Greek Government,HAS DECIDED AS FOLLOWS:Sole Article 1. Evangelos Kouloumpis is hereby appointed an alternate member of the Committee of the Regions in place of Maria Vournou for the remainder of the latter's term of office, which runs until 25 January 1998.2. Ioannis Nikolaidis is hereby appointed an alternate member of the Committee of the Regions in place of Ilias Skaleos for the remainder of the latter's term of office, which runs until 25 January 1998.3. Nikos Tabakidis is hereby appointed an alternate member of the Committee of the Regions in place of Konstantinos Pongas for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 26 February 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No L 31, 4. 2. 1994, p. 29.